                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         SECURITY PEOPLE, INC., et al.,
                                   4                                                       Case No. 18-cv-06735-YGR
                                                       Plaintiffs,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         WELLS FARGO INSURANCE SERVICES
                                   7     USA, INC., et al.,
                                   8                   Defendants.

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                     PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, November 4, 2019 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED FOR PRIVATE MEDIATION TO BE
                                                                                              June 28, 2019
                                        COMPLETED BY:
                                  14
                                        LAST DAY TO JOIN PARTIES OR AMEND
                                  15                                                          Only with Court approval
                                        PLEADINGS:
                                  16
                                        NON-EXPERT DISCOVERY CUTOFF:                          August 30, 2019
                                  17
                                        DISCLOSURE OF EXPERT REPORTS:
                                  18                                                          Opening: September 27, 2019
                                        ALL EXPERTS, RETAINED AND NON-RETAINED,
                                  19    MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: October 11, 2019
                                        WITH FRCP 26(A)(2)(B):
                                  20
                                        EXPERT DISCOVERY CUTOFF:                              October 31, 2019
                                  21
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS TO
                                  22                                                          Heard on 35-day notice; filed by 11/19/19
                                        BE HEARD BY:
                                  23
                                        COMPLIANCE HEARING (SEE PAGE 2)                       Friday, February 7, 2020 at 9:01 a.m.
                                  24
                                        JOINT PRETRIAL CONFERENCE STATEMENT:                  February 14, 2020
                                  25
                                        PRETRIAL CONFERENCE:                                  Friday, February 28, 2020 at 9:00 a.m.
                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1    TRIAL DATE:                                            Monday, March 16, 2020 at 8:30 a.m. for
                                                                                               Jury Trial
                                   2

                                   3          Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall

                                   4   meet and confer in advance of the Pretrial Conference. The compliance hearing on Friday,

                                   5   February 7, 2020 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s

                                   6   Pretrial Setting Instructions and are in compliance therewith. The compliance hearing shall be

                                   7   held in the Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5)

                                   8   business days prior to the date of the compliance hearing, the parties shall file a one-page JOINT

                                   9   STATEMENT confirming they have complied with this requirement or explaining their failure to

                                  10   comply. If compliance is complete, the parties need not appear, and the compliance hearing will

                                  11   be taken off calendar. Telephonic appearances will be allowed if the parties have submitted a joint

                                  12   statement in a timely fashion. Failure to do so may result in sanctions.
Northern District of California
 United States District Court




                                  13           As set forth above, the parties are REFERRED to private mediation. A compliance

                                  14   hearing regarding the same shall be held on Friday, March 8, 2019 on the Court’s 9:01a.m.

                                  15   calendar, in the Federal Courthouse, 1301 Clay Street, Oakland, California, in courtroom 1. By

                                  16   March 1, 2019, the parties shall file either a JOINT NOTICE providing the mediator name and

                                  17   date of mediation or a one-page JOINT STATEMENT setting forth an explanation regarding their

                                  18   failure to comply. If compliance is complete, the parties need not appear, and the compliance

                                  19   hearing will be taken off calendar. Telephonic appearances will be allowed if the parties have

                                  20   submitted a joint statement in a timely fashion.

                                  21          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                  22   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                  23   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                  24          This Order terminates Docket Number 23.

                                  25          IT IS SO ORDERED.

                                  26   Dated: February 14, 2019

                                  27                                                      ______________________________________
                                                                                          YVONNE GONZALEZ ROGERS
                                  28                                                      United States District Judge
                                                                                          2
